            Case 5:20-cv-01413-JFL Document 16 Filed 12/08/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

MELANIE LOWE and Z.C., A MINOR, BY AND :
THROUGH HIS MOTHER, MELANIE LOWE, :
                  Plaintiffs,             :
                                          :
            v.                            :                   No. 5:20-cv-1413
                                          :
LANCASTER COUNTY CHILDREN AND             :
YOUTH SOCIAL SERVICES; KAITLIN GEISS; :
KAREN GARBER; and JOHN DOE,               :
                  Defendants.             :
__________________________________________

                                            ORDER

       AND NOW, this 8th day of December, 2020, for the reasons set forth in the Opinion

issued this date, IT IS ORDERED THAT:

       1.      Defendants’ Motion to Dismiss, ECF No. 5, is GRANTED.

       2.      The Complaint, ECF No. 1, is DISMISSED without prejudice in its entirety.

       3.      Within twenty days of the date of this Order, Plaintiffs may, consistent with

the Opinion, file an amended complaint.

       4.      If Plaintiffs fail to timely file an amended complaint, the dismissal will be with

prejudice and the case will be closed, without further notice to Plaintiffs.




                                                              BY THE COURT:


                                                              /s/ Joseph F. Leeson, Jr.____
                                                              JOSEPH F. LEESON, JR.
                                                              United States District Judge




                                                  1
                                               120720
